EX PARTE QUAYLE ACTION
This application is in condition for allowance except for the following formal matters:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. PCT/JP2018/ 044559, filed on 04 December 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 June 2020 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to because of the following informalities:
a.	In FIG. 2, lower-most reference character “62A” should be changed to
--62B-- in order to be consistent with the remainder of the disclosure.
b.	The drawings fail to comply with 37 CFR 1.84(p)(5) because they include one or more reference characters not mentioned in the description.  Note, for instance, “t” (shown in FIG. 3(b), for instance).


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Considerations - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Allowable Subject Matter
Claims 1-9 are allowable over the prior are of record.  The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not teach nor suggest a “card reader comprising: a writing coil that is provided to a magnetic head for recording magnetic data in a magnetic card; and a drive circuit that supplies a write current to the writing coil, wherein the drive circuit is a chopping circuit that supplies a chopping current, on/off of which is switched in a specified cycle, as the write current to the writing coil, and an on/off cycle of the chopping current is a cycle in which a length of a magnetized pattern in a recording direction is shorter than a reading gap formed in a core around which the writing coil is wound or a core around which a reading coil being separately provided from the writing coil is wound, the magnetized pattern in the recording direction being formed in the magnetic card by the chopping current in a period including one each of the on and the off" (emphasis added).

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580.  The examiner can normally be reached on Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CRAIG A. RENNER/Primary Examiner, Art Unit 2688